 

Exhibit 10.1

 

Polycom, Inc.

4750 Willow Road

Pleasanton, CA 94588

  LOGO [g100458g08p07.jpg]  

TEL: 925.924.6000

FAX: 925.924.6100

September 22, 2010

Mr. Andrew Miller

President & Chief Executive Officer

Polycom, Inc.

4750 Willow Road

Pleasanton, CA 94588

Dear Andy:

The purpose of this letter is to memorialize the extension of your temporary
living benefits for an additional seven month period, as approved by the
Compensation Committee, in connection with your relocation to California. As set
forth in your original offer letter dated June 5, 2009, all relocation expenses
are to be provided to you on a grossed up basis and are subject to the following
remaining repayment schedule should you voluntarily terminate your employment
with Polycom: 50% of the total relocation expense if you voluntarily terminate
your employment prior to the two-year anniversary of your employment with
Polycom (i.e. July 1, 2011), and no repayment obligation if you voluntarily
terminate your employment on or after July 1, 2011.

Please do not hesitate to contact me if you have any questions.

Sincerely,

 

/s/ Sayed M. Darwish Sayed M. Darwish

SVP, CAO, General Counsel and Acting SVP, Human Resources